Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 08/24/2022 is acknowledged.
2.	Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/24/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.



Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claim(s) 1-2, 4-5, 7, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US 9,901,907 B1).
	Xiao et al. ‘907 discloses a catalytic converter, comprising: a catalyst including: a support; a platinum group metal (PGM) particles dispersed on the support; and metal oxide nanoparticles formed on the support, the metal oxide nanoparticles dispersed between a first set of the PGM particles and a second set of the PGM particles to suppress aging of the PGM particles (See col. 11, claim 1).  The support and the metal oxide nanoparticles are independently selected from the group consisting of Al2O3, CeO2, ZrO2, CeO2-ZrO2, SiO2, TiO2, MgO, ZnO, BaO, K2O, Na2O, CaO, and combinations thereof (See col. 11, claim 2).  Each of the first set of the PGM particles and the second set of the PGM particles has at least one dimension up to 10 nm (See col. 11, claim 4).  The metal oxide nanoparticles are from about 5 wt% to about 20 wt% of the catalyst (See col. 12, claim 6).  The PGM particles are selected from the group consisting of palladium, platinum, rhodium, ruthenium, osmium, iridium, and combinations thereof (See col. 12, claim 10).  See also entire reference for further details.
	The reference appears to teach the claimed catalyst comprising a support; metal nanoparticles supported on the support; and a metal oxide coating layer coated on a surface of the support, thus anticipates the instant claims.

B.	Claim(s) 1-2, 4-7, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US 10,695,749 B2).
Xiao et al. ‘749 discloses a sinter-resistant catalyst system comprising: a catalytic substrate comprising a plurality of metal catalytic nanoparticles bound to a metal oxide catalyst support; and a coating of oxide nanoparticles disposed on the metal catalytic nanoparticles and optionally on the metal oxide support, wherein the oxide nanoparticles comprise one or more lanthanum oxides, and additionally one or more oxides of aluminum, cerium, zirconium, titanium, silicon, magnesium, zinc, iron, strontium, and calcium, and the coating of zinc nanoparticles is about 0.1% to about 50% lanthanum oxides (See col. 8, claim 1).  The metal catalytic nanoparticles comprise one or more of ruthenium, rhodium, palladium, osmium, iridium, and platinum, rhenium, copper, silver, and gold (See col. 8, claim 2).  The metal oxide catalyst support comprises one or more of Al2O3, CeO2, ZrO2, TiO2, SiO2, La2O3, MgO, and ZnO (See col. 8, claim 3).  The average diameter of the plurality of metal catalytic nanoparticles is about 1 nm to about 20 nm (See col. 8, claim 7).  See also entire reference for further details.
The reference appears to teach the claimed catalyst comprising a support; metal nanoparticles supported on the support; and a metal oxide coating layer coated on a surface of the support, thus anticipates the instant claims.

C.	Claim(s) 1-2 & 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domke et al. (US 2013/0172177 A1).
	Domke et al. discloses a catalyst, comprising: a support; metal particles; and a shell, wherein the shell is arranged between the metal particles and the shell comprises silicon oxide (See page 10, claim 1).  The shell comprises from 0.1 to 10% by weight, based on a total weight of the shell, of Zr, Ce, Ti, Al, Nb, La, In, Zn, Sn, Mg, Ca, Li, Na, K, or any mixtures thereof (See page 10, claim 2).  The shell has pores having a diameter of from 0.5 nm to 40 nm (See page 10, claim 4).  The shell comprises from 0.1 to 35% by weight of SiO2, based on the total of the support, the metal particles, and the shell (See page 10, claim 6).  The metal particles are arranged on the support and are in contact with the support, and the shell envelopes the support with the metal particles (See page 10, claim 7).  The metal particles comprise gold, silver, platinum, rhodium, palladium, copper, nickel, iron, ruthenium, osmium, chromium, vanadium, manganese, molybdenum, cobalt, zinc and mixtures and/or alloys thereof (See page 10, claim 8).  The metal particles have a diameter in the range of from 0.1 nm to 200 nm (See page 10, claim 9).  The catalyst comprises from 0.1 to 20% by weight of the metal particles, based on the total weight of the support, the metal particles, and the shell (See page 10, claim 10).  The support comprises at least one oxide selected from the group consisting of Al, Ce, Zr, Ti, and Si (See page 10, claim 11).  See also entire reference for further details.
The reference appears to teach the claimed catalyst comprising a support; metal nanoparticles supported on the support; and a metal oxide coating layer coated on a surface of the support, thus anticipates the instant claims.

Claim Rejections - 35 USC § 102(a)(2)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-2, 4, & 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al. (US 2022/0212178 A1).
	LIU et al. discloses an automotive catalyst comprising: i) a platinum group metal chosen from palladium, platinum, rhodium, and any combination thereof in an amount ranging from 1.0 wt.% to 10 wt.%, based on the total weight of the catalyst, ii) metal oxide nanoparticles in an amount ranging from 1.0 wt.% to 20 wt.%, based on the total weight of the catalyst, and iii) an alumina component, wherein the weight ratio of the metal oxide nanoparticles to the alumina component ranges from 1:1.5 to 1:10,  wherein the metal oxide nanoparticles have a D90 diameter ranging from 1.0 nm to 50 nm, measured by Transmission Electron Microscopy, wherein the platinum group metal and the metal oxide nanoparticles are homogeneously dispersed on the alumina component, etc. (See page 20, claim 32).  The amount of the metal oxide nanoparticles ranges from 3.0 wt.% to 15 wt.%, based on the total weight of the catalyst (See page 20, claim 34).  The metal oxide nanoparticles are chosen from zirconia, ceria, alumina, manganese, and titania nanoparticles (See page 20, claim 36).  See also page 20, claims 37-40.  
The reference appears to teach the claimed catalyst comprising a support; metal nanoparticles supported on the support; and a metal oxide coating layer coated on a surface of the support, thus anticipates the instant claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied in sections 4A, 4B, 4C, and 5 above, and in further view of D. Liu et al. (NPL: “Carbon dioxide reforming of methane over nickel-grafted SBA-15 and MCM-41 catalysis”, Catalysis Today, Vol. 148, pgs. 243-250 (2009)).
	D. Liu et al. discloses mesoporous molecular sieves SBA-15 and MCM-41 supported Ni catalysts (See Abstract).
	While the references applied in sections 4A, 4B, 4C, and 5 do not use a mesoporous molecular sieve(s), such as MCM-41, SBA-15, etc. as a support material for the disclosed catalysts; however, these support materials appear known and used by D. Liu et al. for supporting Ni metal particles to obtain a catalyst for carbon dioxide reforming of methane and it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the support materials of the applied references with a known MCM-41 or SBA-15 support material to achieve a catalyst having high catalytic activity and long-term stability as stated in the abstract of the D. Liu et al. reference.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-17 are pending.  Claims 1-17 are rejected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 28, 2022